Citation Nr: 1756586	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an extraschedular rating for sinusitis.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2013, the Veteran testified at a Board Central Office hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

In a July 2016 Decision, the Board granted entitlement to a rating of 30 percent, but not more, for sinusitis for the period from October 21, 2008 to April 8, 2012, and denied a rating in excess of 50 percent disabling thereafter.  The appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and that decision is final based on the evidence then of record.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1100 (2017).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however a remand is necessary and further assistance to the Veteran is required in order to comply with the remand directives as set forth in the July 2016 Board Decision.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

In July 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to refer the claim to the Undersecretary for Benefits (Under Secretary) or the Director of Compensation Service (Director) to determine whether the Veteran's service-connected sinusitis warranted an increased rating on an extraschedular basis.  The Board issued this directive because the Veteran's symptoms included those not contemplated by the schedular criteria in addition to evidence of marked interference with employment.  See 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513 (2017).  Thus, referral to the Under Secretary or the Director was found warranted.  See Thun v. Peake, 22 Vet.App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed.Cir. 2009).

However, a review of the claims file shows the AOJ did not refer the claim as directed.  Instead, a July 2017 memorandum was issued by a DRO and his coach in which a decision was made to not recommend an extraschedular evaluation.  To date, no decision has been issued by the Under Secretary or Director.  Accordingly, a further remand is necessary to comply with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand). 

The Board notes that it is unclear whether the DRO and his coach intended by the memorandum to offer their own opinion as to whether the matter of extraschedular evaluation should be referred to the Under Secretary or Director, or whether they intended to act on behalf of the Under Secretary or Director.  If they intended the former, the Board points out that referral to the Under Secretary or Director is not optional at this point; the Board did not request that they consider whether referral was warranted, but rather made the determination that referral is warranted.  If the latter, there is no documentation in the record that the Under Secretary or Director delegated his or her responsibilities in this regard to either the DRO or the coach.  Consequently, on remand, the AOJ shall refer the matter for extraschedular consideration.

The Board additionally instructed the AOJ to obtain an addendum medical opinion to address whether the Veteran's service-connected disabilities rendered her unable to secure or follow substantially gainful employment consistent with her education and occupational experience.  The examiner was instructed to take a detailed history regarding the Veteran's employment and education, and provide findings that took into account all functional impairments due to the service-connected disabilities.  Further, the examiner was instructed to opinion whether it was at least as likely as not that the Veteran was unable to secure or follow substantially gainful employment consistent with her education and occupational experience due to her service-connected disabilities.  The examiner was additionally instructed to consider the combined effects of the Veteran's various service-connected disabilities.

The Board notes that VA examinations were obtained in February 2017.  However, a review of the examination reports show that the examiners did not provide the requested medical opinions with regard to the Veteran's service-connected status post hysterectomy, status post left hemi-thyroidectomy or bilateral breast cysts.  Additionally, no opinion was elicited regarding the combined effects of the Veteran's various service-connected disabilities as instructed by the July 2016 Remand directive.  

The Board further notes that the July 2017 memorandum issued by the DRO and his coach cited to Geib v. Shinseki, 733 F 3d 1350 (Fed Cir 2013) for the proposition that obtaining a medical opinion as to whether the Veteran's service-connected disabilities rendered her unable to secure or follow a substantially gainful employment consistent with her education and occupation experience was unnecessary.  However, the Board points out that this is not a situation in which the rating agency may use its own judgement as to whether to obtain a medical opinion.  In this regard, the DRO appears to be citing Geib in order to not comply with a directive issued by the Board.  Instead, a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the RO must obtain a VA medical opinion as directed by the Board.  Thus, a further remand is necessary to obtain the outstanding medical opinion.

Lastly, the Board notes that the February 2017 VA thyroid and sinusitis examination reports note the Veteran is currently receiving Social Security Administration (SSA) benefits.  However, a review of the claims file shows that SSA records have not been associated with the record.  The Board notes that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

Since it is unclear what disability(ies) the Veteran is currently in receipt of SSA benefits, the Board finds that attempts to obtain and associate with the claims file any outstanding SSA records should be made as they may be relevant to the claims on appeal.  Id. at 1323; see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Identify and obtain any outstanding SSA records that are not already associated with the record.  If these records are unavailable, a written statement to this effect must also be incorporated into the claims file.

3. After completion of steps one and two, the AOJ should provide the examiner who conducted the XX examination concerning TDIU, and request that the examiner provide an addendum opinion as to whether the Veteran's service-connected disabilities render her unable to secure or follow substantially gainful employment consistent with her education and occupational experience.  If the examiner is no longer available, arrange for another VA examination of the Veteran to determine the impact of her service-connected disabilities on her employability.  

If such an examination is arranged, the AOJ should identify for the examiner all disabilities to be considered.  The examiner should take a detailed history regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner should also conduct any necessary examination of the Veteran, and provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities.  The examiner should provide the following opinion:

Whether it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment consistent with her education and occupational experience due to her service-connected disabilities, either singly or combined.  

If the examiner finds that the Veteran's service-connected disabilities render her unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.

A rationale for the opinions provided, whether in an addendum report or in a new examination report, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner finds that the Veteran is employable, the examiner should comment specifically on the type of employment that the Veteran is capable of, consistent with the Veteran's education and occupational experience and in consideration of the combined effects of the Veteran's various service-connected disabilities.

4. Then, readjudicate the claims on appeal, including the Veteran's claim for TDIU.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







